                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


MAHESH RAMCHANNDANI,

                       Plaintiff,

v.                                                             Case No: 6:18-cv-1647-Orl-41DCI

SUNIL GAHDHI, CHIRAG
KABRAWALA and NIKESH SHAH,

                       Defendants.
                                              /

                                              ORDER

        THIS CAUSE is before the Court on Defendants’ Motion to Dismiss (“Motion,” Doc. 11).

On May 21, 2019, United States Magistrate Judge Daniel C. Irick issued a Report and

Recommendation (“R&R,” Doc. 35), in which is recommends that the Motion be granted in part

and that Plaintiff’s Amended Complaint (Doc. 5) be dismissed with prejudice. In the R&R, Judge

Irick notes that this is Plaintiff’s second time bringing a case surrounding the facts at issue here.

(Doc. 35 at 4). The first case was dismissed without prejudice after Plaintiff failed multiple times

to sufficiently state a claim and to adequately allege subject matter jurisdiction. (Id. at 3). Here,

Judge Irick concluded that the Amended Complaint should be dismissed as a shotgun pleading and

because Plaintiff again failed to state any cognizable claim. (Id. at 9–11). Judge Irick reasoned that

Plaintiff has been given several opportunities to file a complaint that complies with Federal Rules

of Civil Procedure 8 and 10 and that granting leave to amend would be futile. (Id. at 12). Regarding

the portion of the Motion requesting fees and costs, Judge Irick concludes that it should be denied.

(Id. at 6).




                                             Page 1 of 3
       Plaintiff filed an Objection to the Report and Recommendation (Doc. 42). The Objection

does not address the legal analysis in the R&R. Instead, it discusses what Plaintiff claims to be the

“central issue and ultimate question of fact”––a breach of a lease agreement. (Doc. 42 at 2).

However, there is no claim for breach within the Amended Complaint. Plaintiff also gives a list of

facts, many of which are not alleged in the Complaint, and asks the Court rhetorical questions. An

Objection to an R&R is not the place to assert new factual allegations. (See Williams v. McNeil,

557 F.3d 1287, 1292 (11th Cir. 2009) (holding that the district court need not consider new

arguments raised in an objection to a report and recommendation that were not before the

Magistrate Judge). Lastly, Plaintiff asserts that Judge Irick applied the wrong standard to the

review of the case and requests that the Court grant him summary judgment. (Id. at 6–7). As stated

above, this matter is not before the Court on a motion for summary judgment.

       Judge Irick did a full and thorough analysis of Plaintiff’s claims and of Plaintiff’s repeated

failure to adequately allege subject matter jurisdiction and to state a claim upon which relief can

be granted. Judge Irick concluded that he still has not done so. After a de novo review of the record,

the Court agrees entirely with the analysis in the R&R.

       Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 35) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. The Motion to Dismiss (Doc. 11) is GRANTED in part and DENIED in part.

                   a. The Amended Complaint (Doc. 5) is DISMISSED with prejudice.

                   b. The Motion to Dismiss is DENIED in all other respects.

           3. All pending motions are DENIED as moot.

           4. The Clerk is directed to close this case.




                                             Page 2 of 3
       DONE and ORDERED in Orlando, Florida on June 26, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                     Page 3 of 3
